Citation Nr: 0940073	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

2.  The competent and probative evidence of record fails to 
reveal a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, an October 2005 letter, sent prior to 
the initial unfavorable AOJ decision issued in December 2005, 
advised the Veteran of the evidence and information necessary 
to substantiate his claims of entitlement to service 
connection for bilateral hearing loss and tinnitus as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.  While the Veteran was not advised 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra, the Board concludes herein that the 
preponderance of the evidence is against the Veteran's claims 
and, as such, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment records and VA treatment records have been obtained 
and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  The Board notes that documentation contained 
in the claims file reflects that the Veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in December 1988.  The Board notes that the Veteran is 
currently over the age of 75.  Under 42 U.S.C. § 402, his SSA 
disability award was automatically converted to "old age" 
benefits when he turned 65.  In light of such, and the fact 
that Social Security's Document Retention Schedule requires 
the destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency.  Regardless, the Veteran has not alleged that any 
records from SSA would be pertinent, or requested that VA 
obtain any SSA records.  The Veteran has also been provided 
with a VA examination in May 2007 in order to adjudicate his 
service connection claims.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that he was exposed to excessive noise 
during his military service.  Specifically, he argues that he 
was exposed to acoustic trauma resulting from artillery 
weapons and bombs.  The Veteran alleges that he has had 
bilateral hearing loss and tinnitus since his military 
service.  Therefore, he claims that service connection is 
warranted for such disorders. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to hearing 
difficulty and/or tinnitus.  On his October 1955 separation 
examination, he had 15/15 hearing bilaterally on whispered 
and spoken voice testing.  

As indicated previously, the Veteran claims that he was 
exposed to acoustic trauma, to include artillery weapons and 
bombs, during his military service.  Despite the fact that 
the record is void of documentation of complaints or 
treatment for hearing difficulty or tinnitus during service, 
the Veteran is competent to describe the nature and extent of 
his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).

Post-service VA treatment records are negative for any 
complaints, treatment, or diagnoses referable to hearing 
difficulty and/or tinnitus.  However, on VA examination in 
May 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
70
65
70
LEFT
30
25
65
80
90

Speech discrimination was noted to be 76 percent bilaterally.  
The examiner diagnosed moderately severe high frequency 
sensorineural hearing loss in the right ear and moderately 
severe to severe high frequency sensorineural hearing loss in 
the left ear.  Referable to tinnitus, the examiner noted that 
the Veteran did not report having tinnitus.    

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that, while he 
alleged that he experienced tinnitus in his July 2005 claim, 
he has subsequently denied having such disorder.  
Specifically, the May 2007 VA examination report reflects 
that the Veteran denied having tinnitus.  Additionally, post-
service VA treatment records dated from March 2004 through 
April 2009 reflect numerous complaints for various disorders, 
but such are negative for any complaints, treatment, or 
diagnoses referable to tinnitus.  While the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a Veteran's lay evidence, the 
lack of such records does not, in and of itself, render lay 
evidence not credible, the Board finds that the fact that the 
Veteran's post-service treatment records are negative for any 
complaints referable to tinnitus to be persuasive evidence 
against his claim.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336-37 (2006).

Moreover, in evaluating the credibility of evidence, the 
Board may consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE) in 
making determinations of credibility.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  FRE 803(4) provides for a hearsay 
exception when a statement was made for the purpose of 
medical diagnosis or treatment; it allows such statements to 
be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.  In this case, the Veteran's denial of the existence of 
tinnitus at the May 2007 VA examination is especially 
credible because the Veteran said it to a medical provider in 
the context of diagnosis and treatment.  In this regard, the 
Board notes that numerous legal authorities have ruled that 
these types of statements made to doctors are equally, if not 
more, reliable than some types of signed statements.  See 
also 28 U.S.C. § 803(4) (1984); United States v. Narciso, 466 
F.Supp. 252 (D.C. Mich. 1977) (stating that the rationale of 
the "medical diagnosis or treatment exception" to the 
hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

As such, while the Veteran, as a layperson is competent to 
diagnose tinnitus since such disorder is readily observable 
by laypersons and does not require medical expertise to 
establish its existence, see Charles v. Principi, 16 Vet. 
App. 370 (2002), the Board finds his statements to medical 
providers denying the existence of such disorder to be more 
probative.  Therefore, the Board finds that the competent and 
probative evidence of record fails to reveal a current 
diagnosis of tinnitus.  In the absence of competent medical 
evidence of a present disability, there is no basis upon 
which to establish service connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Referable to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that 
the contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  The Board has first considered whether service 
connection is warranted for such disorder on a presumptive 
basis.  However, the record fails to show that the Veteran 
manifested hearing loss to a degree of 10 percent within the 
one year following his service discharge in October 1955.  As 
such, presumptive service connection is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

With respect to whether the Veteran's bilateral hearing loss 
is related to his military service, the May 2007 VA examiner, 
after reviewing the record, interviewing the Veteran, and 
conducting an audiogram, opined that his bilateral hearing 
loss was less likely as not caused by or the result of his 
military noise exposure.  The examiner noted that the 
Veteran's bilateral hearing loss was caused by noise 
exposure; however, he based his opinion on the fact that the 
Veteran reported that his hearing problems did not begin 
until approximately 20 years ago, he did not relate the 
hearing problem to his military experience, and had a 44 year 
history of civilian noise exposure.  As such, the examiner 
concluded that the Veteran's bilateral hearing loss was less 
likely as not caused by or the result of his military noise 
exposure.  

The Board notes that the Veteran has contended on his own 
behalf that his current bilateral hearing loss is related to 
his military service.  However, the Veteran is not competent 
or qualified, as a layperson, to render an opinion concerning 
medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In this regard, the Veteran, as a 
layperson, lacks the competency to opine on the etiological 
cause of his bilateral hearing loss.  Moreover, to the extent 
that he has contended a continuity of symptomatology of 
bilateral hearing loss since service, the Board finds that 
the probative value of such allegation is outweighed by the 
May 2007 VA examiner's opinion disassociating the Veteran's 
current bilateral hearing loss from his military service.  
Therefore, as there is no competent and probative evidence 
linking the Veteran's bilateral hearing loss to any disease, 
injury, or incident of service, service connection for such 
disorder is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As such, that doctrine is not applicable in the instant 
appeal, and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


